 Case 1:21-cv-00125-KD-M Document 1 Filed 03/22/21 Page 1 of 5           PageID #: 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA

VIENGSAMAY HOUSE;                              )
                                               )
                                               )
      Plaintiff,                               )
                                               )
v.                                             )     Case No.: 1:21-cv-00125
                                               )
NEW YORK LIFE INSURANCE                        )
COMPANY,                                       )
                                               )
      Defendant.                               )

                                   COMPLAINT


      COMES NOW Plaintiff VIENGSAMAY HOUSE, and for the relief

hereinafter sought, respectfully shows unto this Honorable Court as follows:


                                  I.     PARTIES


      1.     The Plaintiff, Viengsamay House (hereinafter “House”), is over the age

of nineteen (19) years and a resident citizen of the State of Florida.


      2.     The Defendant, New York Life Insurance Company, is a corporation

doing business in Alabama.


                      II.    JURISDICTION AND VENUE


      3.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a)(1)

because the Plaintiff and the Defendant are citizens of different states, and the

                                           1
 Case 1:21-cv-00125-KD-M Document 1 Filed 03/22/21 Page 2 of 5             PageID #: 2




amount in controversy exceeds seventy-five thousand dollars ($75,000.00),

excluding interests and costs. House is a resident citizen of the State of Florida. New

York Life Insurance Company is a corporation doing business in Alabama.

      4.     The United States District Court for the Southern District of Alabama

is the proper venue for this civil action pursuant to 28 U.S.C. § 1391 as the acts and

omissions giving rise to this civil action occurred within this judicial district.


                                    III.   FACTS

      5.     The deceased, John E. Coleman (hereinafter “Coleman”), entered into

a contract with the Defendant New York Life Insurance Company for ROTH IRA

account(s) identified by account numbers XXXX7905; XXXX6833; and/or

XXXX7906. Coleman named the Plaintiff House as the primary beneficiary in the

ROTH IRA account(s).


      6.     The deceased, Coleman, entered into the agreement in Alabama and

placed funds with Defendant New York Life Insurance Company to be held in a

ROTH IRA account(s) also known as a Mainstay account(s).

      7.     Plaintiff, House, was the primary beneficiary on the above-referenced

account(s). As such, House is a third-party beneficiary of the contract between

Coleman and Defendant New York Life Insurance Company that lists her as the

primary beneficiary.
                                            2
 Case 1:21-cv-00125-KD-M Document 1 Filed 03/22/21 Page 3 of 5           PageID #: 3




      8.     As the primary beneficiary of the ROTH IRA, Plaintiff House is a third-

party beneficiary of the contract and was entitled to payment of benefits under said

contract upon Coleman’s death.

      9.     On or about August 23, 2014, Coleman died in a private airplane crash.

At the time of his death, the ROTH IRA listing Plaintiff, House, as the primary

beneficiary was still an open and active account(s) with no change in beneficiary.


      10.    On or about October 10, 2014, Defendant submitted a letter to House

via an erroneous address advising Plaintiff that she was the beneficiary under said

accounts. Plaintiff did not receive notice of said letter until on or about March 2021.


      11.    Plaintiff, House, has requested New York Life Insurance Company pay

her the funds held in the ROTH IRA for which she is the named beneficiary.

      12.    To date, the Defendant New York Life Insurance Company has failed

or refused to pay House the proceeds of the account(s).


                           IV.    CAUSES OF ACTION

                                COUNT ONE
                            BREACH OF CONTRACT

      13.    Defendant breached its agreement with the Plaintiff and failed in its

duty of fair dealing and good faith owed to Plaintiff by refusing to pay the funds




                                          3
 Case 1:21-cv-00125-KD-M Document 1 Filed 03/22/21 Page 4 of 5            PageID #: 4




from the above referenced ROTH IRA account(s) listing her as the sole beneficiary

upon Coleman’s death.

       14.    Plaintiff avers that as a direct and proximate result of said breach,

Plaintiff was caused to be injured and damaged as she has never been paid the funds

from the above referenced ROTH IRA account(s) to which she is legally entitled.

       15.    Additionally, Defendant New York Life Insurance Company was

unjustly enriched in not paying to the Plaintiff the proceeds as it has retained the

funds and the open account(s) to its benefit.

       WHEREFORE PREMISES CONSIDERED, Plaintiff hereby demands of the

Defendant, New York Life Insurance Company that it pay to the Plaintiff an amount

to be determined by a struck jury, plus costs and interest, as well as any equitable

relief available to the Plaintiff.


                                V.   JURY DEMAND


       16.    Plaintiffs demand a trial by struck jury.

       WHEREFORE PREMISES CONSIDERED, Plaintiff hereby demands of the

Defendant, New York Life Insurance Company pay to the Plaintiff said amount to

be determined by a struck jury, plus costs and interest, as well as any equitable relief

available to the Plaintiff.


Dated: March 22, 2021

                                           4
Case 1:21-cv-00125-KD-M Document 1 Filed 03/22/21 Page 5 of 5   PageID #: 5




                                 /s/ Kirby D. Farris
                                 Kirby D. Farris (ASB-2224-R78K)
                                 FARRIS, RILEY & PITT, L.L.P.
                                 1700 The Financial Center
                                 505 20th Street North
                                 Birmingham, AL 35203
                                 P: (205) 324-1212
                                 kfarris@frplegal.com


                                 /s/ Jessica M. Zorn
                                 Jessica M. Zorn (ASB-7200-Z21G)
                                 FARRIS, RILEY & PITT, L.L.P.
                                 1700 The Financial Center
                                 505 20th Street North
                                 Birmingham, AL 35203
                                 P: (205) 324-1212
                                 jzorn@frplegal.com




        PLEASE SERVE DEFENDANT BY CERTIFIED MAIL:

                    New York Life Insurance Company
                       c/o CT Corporation System
                         2 North Jackson Street
                               Suite 605
                      Montgomery, Alabama 36104




                                    5
